Case 1:20-cv-21553-MGC Document 197 Entered on FLSD Docket 07/08/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                           Case No. 20-21553-Civ-COOKE/GOODMAN

   PATRICK GAYLE, et al.,

          Petitioners-Plaintiffs, on behalf of
          themselves and those similarly situated,

   v.

   MICHAEL W. MEADE, et al.,

         Respondents-Defendants.
   ____________________________________/

                  PLAINTIFFS’ EXPEDITED MOTION TO SHORTEN
        TIME TO RESPOND TO DISCOVERY AND SUPPORTING MEMORANDUM
          This Court’s Order Adopting in Part Magistrate Judge’s Report and Recommendation
   rightly recognized “COVID-19 has ravaged every corner of American society, including jails,
   prisons, and immigration detention facilities” and that “time is of the essence” for Plaintiffs.
   [ECF 76 at p. 2, 11.] Furthermore, the Court’s Order Setting Civil Trial Date and Pretrial
   Deadlines [ECF 188] adopts an expedited schedule so that this case will be tried with all due
   haste. Plaintiffs therefore request expedited discovery of factual information relevant to core
   claims in the case that will support the efficient development of the evidentiary record.
                                              ARGUMENT
          This Court has broad discretion to manage the timing of discovery. See Integra Bank
   N.A. v. Pearlman, No. 6:06-cv-1952, 2007 WL 419634, at *3 (M.D. Fla. Feb. 2, 2007) (the
   Federal Rules of Civil Procedure “expressly provide that a Court may shorten the time for a
   party to provide discovery”); Fimab-Finaziaria Maglificio Biellese Fratelli Fila S.p.A. et al. v. Helio
   Import/Export. Inc., et. al., 601 F. Supp. 1, 3 (S.D. Fla. 1983) (“Fimab”) (“Expedited discovery
   should be granted when some unusual circumstances or conditions exist that would likely
   prejudice the party if he were required to wait the normal time.”); see also Fed. R. Civ. P.
   26(d)(1) (permitting deviation from normal rule when “authorized . . . by court order”); id.,
   Advisory Committee Notes (“This subdivision is revised to provide that formal discovery . .
   . not commence until the parties have met and conferred as required by subdivision (f).


                                                     1
Case 1:20-cv-21553-MGC Document 197 Entered on FLSD Docket 07/08/2020 Page 2 of 3



   Discovery can begin earlier if authorized . . . by . . . order . . . . This will be appropriate in
   some cases, such as those involving requests for a preliminary injunction . . . .”); Fed. R. Civ.
   P. 30(a)(2), 33(a), 33(b)(2), 34(b), and 36(a)(3).
          Plaintiffs seek written discovery in the form of interrogatories, requests for production
   and requests for admission as efficient tools to quickly gain additional information about the
   conditions and resources within Krome, Glades and BTC so that they can complete both
   written discovery and depositions in advance of the Court’s August 7 discovery deadline.
   Plaintiffs attach as Exhibit A the requests that are serving on Defendants contemporaneous
   with this Motion. Because of the short discovery deadline, Plaintiff ask this Court to order
   Defendants to respond to the written discovery within 20 days of service of this motion.
                   LOCAL RULE 7.1 CERTIFICATION: MEET & CONFER
          Plaintiffs’ counsel Kathryn Lehman conferred with counsel of record for Respondents
   about this motion before it was filed. Counsel for Respondents did not consent to the motion.
                  LOCAL RULE 7.1 CERTIFICATION: EXPEDITED MOTION
          Undersigned counsel has reviewed the rule and certifies that this motion is properly
   filed as an “expedited motion” because time is of the essence, although this is not an
   “emergency”. The Court has set August 7, 2020 as the deadline to complete all discovery.
   Plaintiffs request that the Court rule on this motion by July 27, 2020 to allow Defendants to
   respond to the discovery requests before the end of discovery and before anticipated
   depositions.


   Date: July 8, 2020

                                                        Respectfully submitted,

                                                        /s/ Scott M. Edson
                                                        Scott M. Edson, Esq.
                                                        Florida Bar No. 17258

    Gregory P. Copeland*                                Scott M. Edson, Esq.
    Sarah T. Gillman*                                   Florida Bar No. 17258
    RAPID DEFENSE NETWORK                               KING & SPALDING LLP
    11 Broadway, Suite 615                              1700 Pennsylvania Avenue NW, STE 200
    New York, NY 10004                                  Washington, DC 20006-4707
    Tel.: (212) 843-0910                                Telephone: (202) 737-0500
    Fax: (212) 257-7033                                 Facsimile: (202) 626-3737


                                                   2
Case 1:20-cv-21553-MGC Document 197 Entered on FLSD Docket 07/08/2020 Page 3 of 3



   gregory@defensenetwork.org               sedson@kslaw.com
   sarah@defensenetwork.org
   *Appearing Pro Hac Vice

   Rebecca Sharpless                        Kathryn S. Lehman
   Florida Bar No. 0131024                  Florida Bar No.: 95642
   Romy Lerner                              Chad A. Peterson
   Florida Bar No. 116713                   Florida Bar No.: 91585
   Katarina M. Gomez, Law Student           KING & SPALDING LLP
   Meredith Hoffman, Law Student            1180 Peachtree Street, N.E.
   Maria A. Llorens, Law Student            Atlanta, GA 30309
   Olivia G. Parise, Law Student            Telephone: (404) 572-4600
   UNIVERSITY OF MIAMI SCHOOL OF            Facsimile: (404) 572-5100
   LAW - IMMIGRATION CLINIC                 klehman@kslaw.com
   1311 Miller Drive Suite, E-273           cpeterson@kslaw.com
   Coral Gables, Florida 33146
   Tel: (305) 284-3576
   Fax: (305) 284-6092
   rsharpless@law.miami.edu

   Paul R. Chavez                           Mark Andrew Prada
   FL Bar No. 1021395                       Fla. Bar No. 91997
   Maia Fleischman                          Anthony Richard Dominguez
   FL Bar No. 1010709                       Fla. Bar No. 1002234
   SOUTHERN POVERTY LAW CENTER              PRADA URIZAR, PLLC
   2 S. Biscayne Blvd., Ste. 3200           3191 Coral Way, Suite 500
   Miami, FL 33101                          Miami, FL 33145
   Tel: (305) 537-0577                      Tel.: (786) 703-2061
   paul.chavez@splcenter.org                Fax: (786) 708-9508
   maia.fleischman@splcenter.org            mprada@pradaurizar.com
                                            adominguez@pradaurizar.com

   Lisa Lehner                              Andrea Montavon McKillip
   Florida Bar No. 382191                   Florida Bar No. 56401
   AMERICANS FOR IMMIGRANT                  LEGAL AID SERVICE OF BROWARD
   JUSTICE                                  COUNTY, INC.
   5355 NW 36 Street, Suite 2201            491 North State Road 7
   Miami, FL 33166                          Plantation, Florida 33317
   Tel: (305) 573-1106 Ext. 1020            Tel. (954) 736-2493
   Fax: (305) 576-6273                      Fax (954) 736-2484
   Llehner@aijustice.org                    amontavon@legalaid.org

                                        Counsel for Petitioners




                                        3
